Appellant was convicted of the offense of "assault with intent to murder." His punishment was fixed at imprisonment in the penitentiary for a term of not less than three and a half years nor more than four years.
There seems no occasion for an extended opinion. It appears that J. S. Abbott, the assaulted party, was the town marshal of Coffee Springs, and that as he, with others assisting, was in the act of incarcerating in the "guardhouse" of the town one "old man Sconyers," the father of appellant, after the arrest of the old man, appellant, with his brother Bob, came up and interceded. Exactly what occurred was the subject of considerable conflict in the testimony; but that for the state tended to amply support the verdict returned by the jury. We find no error in any of the rulings underlying the exceptions reserved on the taking of testimony. Under the circumstances shown, the actions, etc., of Bob, appellant's brother, at the time of, and in connection with those immediately concerned with, the incarceration, etc., of "old man Sconyers," were properly allowed to be detailed in the testimony. Bozeman v. State, 25 Ala. App. 281, 145 So. 165.
Appellant's written, requested, and refused charge 3 was, we think, in substance at least, *Page 61 
fully covered by, and included in, the trial court's ample oral charge. If not, it was, as written. under the testimony abstract. It was refused without error.
The judgment of conviction is affirmed.
Affirmed.